EXHIBIT 10(c)
 
DESCRIPTION OF LIZ CLAIBORNE, INC.
2010 EMPLOYEE INCENTIVE PLAN
 
For the 2010 fiscal year, Liz Claiborne Inc. maintained a bonus plan for full
time salaried employees under which bonuses were earned based upon either
divisional operating profit or total gross corporate costs, as measured against
pre-established targets, and, as applicable, departmental performance
considerations and the achievement of individual goals, subject to certain terms
and conditions. A similar bonus plan is anticipated for 2011.

